Title: General Orders, 5 May 1781
From: Washington, George
To: 


                        
                             Saturday May 5th 1781
                            Parole
                            Countersigns
                        
                        The Honorable the Congress having directed the Board of War to take order on a Letter from the Paymaster
                            General of the 3d of April last, respecting the extra ration to be drawn in kind by the Officers in the Army.
                        Agreed, That no charge be made against the officers for such extra ration but that the same be considered as
                            a Gratuity, untill the further order of Congress and that his Excellency the Commander in Chief and the Paymaster General
                            be informed of this opinion of the Board.
                        The Honorable the Congress having by their Resolve of the 17th of April last appointed John Moylan Esqr.
                            Clothier General of the Army he is to be respected and obeyed as such.
                        The Honorable the Congress have been pleased by their Resolve of the 26th of April last to direct that the
                            pay of Captain Lieutentants of Artillery and of Lieutenants and serjeants of Infantry be paid in Bills of the new Emission
                            at the rates fixed for the pay of Officers and non commissioned officers respectively on the 27th May 1778 any former
                            Resolution of Congress to the contrary hereof notwithstanding.
                        The Commander in Chief directs that all returns for arms or accoutrements shall specify the regiments they
                            are for, and the particular purposes for which they are then wanted and that after such returns are signed by the division
                            Inspector agreeable to the Resolution of Congress of the 25th of September last they be carried to the Orderly Office to
                            be registered and Countersigned by the Adjutant General previous to issues being made thereon. 
                    